DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s argument that Wathen and Rice does not teach a via having a depth terminating within the delay line, the examiner respectfully agrees. However, in view of the teaching of Palczewska, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the via through the bottom layer as long as the electrodes are isolated. Furthermore, the examiner respectfully submits that the original written disclosure, dated 11/29/2018, does not require that the via having a depth that terminates within the delay tine. In fact, the specification explicitly discloses that “the depth of the via 72 need not be precisely controlled as long as the via 72 is deep enough to expose the edges of the bonded metal layers”. Wathen teaches that the vias for the output lines cut through the electrode 110 and thus exposing the edges of the electrode 110. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-2, 4-7, 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 19, the claims recite that that “the via having a depth terminating within the delay line” and that “the via extends less than entirely through the delay line”, respectively. However, it’s unclear whether the written disclosure dated 11/29/2018 explicitly or indirectly teaches these particular limitations as recited in the claims, as the specification states that ““the depth of the via 72 need not be precisely controlled as long as the via 72 is deep enough to expose the edges of the bonded metal layers”. Further clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wathen et al. (U.S. Pat. No. 9,473,106) (hereafter Wathen) in view of Palczewska et al. (U.S. .
Regarding claim 1, Wathen teaches an ultrasonic transducer comprising: a delay line (i.e., thin film delay layer 140) (see Fig. 4); a piezoelectric element (i.e., piezoelectric medium 120) (see Fig. 4); an interposing metal conductive layer between the delay line and the piezoelectric element (i.e., electrode 110) (see Fig. 4) wherein the delay line and the piezoelectric element are configured to couple ultrasonic waves from the piezoelectric element into the delay line or from the delay line into the piezoelectric element (i.e., the mechanical waves are conveyed through the transducer layers via the delay layers) (see Fig. 4); a via formed in the piezoelectric element, the interposing metal conductive layer, and the delay line (i.e., at least the via of the positive (+) end of electrode 620) (see Fig. 6), the via exposing a portion of the interposing metal conductive layer and the delay line (see Fig. 6); and a first electrode (i.e., electrode 620) (see Fig. 6) making electrical contact between the exposed portion of the interposing metal conductive layer and a surface of the piezoelectric element to allow an external electrical connection to be made from the surface of the active piezoelectric element to the interposing metal conductive layer (see Fig. 6);  but does not explicitly teach that the via having a depth terminating within the delay line and a first patterned electrode. 
Regarding the depth of the delay line, Palczewska teaches that the via having a depth terminating within the delay line (i.e., the longitudinal groove 18 does not necessarily extend through the entirety of the lower piezoelectric layer 22) (see Fig. 3). In view of the teaching of Palczewska, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that the stability of the transducer can be improved by electrically isolating the electrodes and avoiding drilling through the lower layer. 
Regarding the first patterned electrode, Wathen as modified by Palczewska as disclosed above does not directly or explicitly teach a first patterned electrode. However, Rice teaches a 
Regarding claim 4, Wathen teaches that the via extends annularly and includes two side walls extending a full depth of the via (see Fig. 6); but does not explicitly teach that the first patterned electrode is on a radially inward one of the two side walls. However, Rice teaches that the first patterned electrode is on a radially inward one of the two side walls (i.e., a portion 270A of the top electrode segment 270 is formed on the top electrode segment 245 and increases the contact surface between the top electrode segment 270 and the top electrode segment 245) (see Fig. 13). In view of the teaching of Rice, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a metal via to address the electrode discontinuity issue, by increasing the contact surface between the electrode segments.
Regarding claim 5, Wathen teaches that the via extends annularly and includes two side walls extending a full depth of the via (see Fig. 6); but does not explicitly teach that the first patterned electrode is on both of the two side walls. However, Rice teaches that the first patterned electrode is on both of the two side walls (i.e., a portion 270A of the top electrode segment 270 is formed on the top electrode segment 245 and increases the contact surface between the top electrode segment 270 and the top electrode segment 245) (see Fig. 13). In view of the teaching of Rice, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a metal via to address the electrode discontinuity issue, by increasing the contact surface between the electrode segments.
Regarding claim 6, Wathen as modified by Palczewska and Rice as disclosed above does not directly or explicitly teach that the first patterned electrode is discontinuous between the two side walls. However, Rice teaches that the first patterned electrode is discontinuous between the two side walls (i.e., unwanted portions of the conductive layer are removed as a part of the photolithography process) (see Column 8, lines 8-27). In view of the teaching of Rice, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a metal via to address the electrode discontinuity issue, by increasing the contact surface between the electrode segments.
Regarding claim 7, Wathen as modified by Palczewska and Rice as disclosed above does not directly or explicitly teach a second patterned electrode on the piezoelectric element, the second patterned electrode defining an active area of the ultrasonic transducer and configured to electrically connect externally. However, Rice teaches a second patterned electrode on the piezoelectric element, the second patterned electrode defining an active area of the ultrasonic transducer and configured to electrically connect externally (i.e., top electrode 270 is patterned using photolithography process) (see Fig. 13). In view of the teaching of Rice, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a top electrode in order to energize the piezoelectric layer of the transducer.
Regarding claim 18, Wathen teaches that the via forms an annual ring in a surface of the piezoelectric element (i.e., the vias formed to accommodate outputs 620 and 630 would be annular in form) (see Fig. 6). 
Regarding claim 19, Wathen as modified by Palczewska and Rice as disclosed above does not directly or explicitly teach that the via extends less than entirely through the delay line. Palczewska teaches that the via extends less than entirely through the delay line (i.e., the longitudinal groove 18 does not necessarily extend through the entirety of the lower piezoelectric layer 22) (see Fig. 3). In view of the teaching of Palczewska, it would have been . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wathen et al. (U.S. Pat. No. 9,473,106) (hereafter Wathen) in view of Palczewska et al. (U.S. Pat. NO. 5,920,972) (hereafter Palczewska) and in further view of Rice et al. (U.S. Pat. No. 10,357,225) (hereafter Rice) and Snyder (U.S. Pat. No. 5,493,541) (hereafter Snyder)
Regarding claim 2, Wathen as modified by Rice as disclosed above does not directly or explicitly teach that the via tapers to the depth. However, Snyder teaches that the via tapers to the depth (i.e., via 26) (see Fig. 3). In view of the teaching of Snyder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured a tapering via as a matter of obvious design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Tran M. Tran/Examiner, Art Unit 2855